                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

RASHAD C. LEE, #213823,                    )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )   CIVIL ACTION 16-0625-CG-B
                                           )
KENNETH PETERSON, et al.,                  )
                                           )
       Defendants.                         )

                                      ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and a de novo determination of those portions of the

Recommendation to which objection is made, the Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated February 7, 2020

(Doc. 171) is ADOPTED as the opinion of this Court. It is ORDERED that the

parties’ cross-motions for summary judgment are DENIED.

      DONE and ORDERED this 24th day of March, 2020.


                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
